Citation Nr: 1611854	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-29 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to an initial compensable rating for torn right anterior cruciate ligament.

3.  Entitlement to service connection for a sleep disability (claimed as insomnia).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1998 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in relevant part, granted service connection for degenerative disc disease of the lumbosacral spine and torn right anterior cruciate ligament, in both cases with a noncompensable rating from December 17, 2006, forward, and denied service connection for poor sleep hygiene and folliculitis.  Subsequently, in an August 2012 rating decision, the RO granted service connection for pseudofolliculitis barbae, assigning a noncompensable rating from December 17, 2006, forward.  This was a full grant of the benefit sought, and the Veteran did not appeal the downstream issues of the disability rating or effective date assigned.  As such, they are not on appeal.  The August 2012 rating decision also granted a higher 10 percent rating for the Veteran's lumbosacral spine disability.  This was not a full grant of the benefit sought, and the appeal continues,

The Veteran testified before a Decision Review Officer (DRO) at a formal hearing held at the RO in February 2011.  A transcript of that hearing is of record.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

It appears that there are outstanding VA treatment records in this case.  In his July 2010 substantive appeal, the Veteran alluded to treatment from VA providers.  Moreover, at his February 2011 DRO hearing, he stated that he was receiving physical therapy for his back at the Baltimore VA Medical Center.  See DRO hearing transcript at 2.  He also alluded to a sleep study performed at a VA facility in 2010.  See id. at 7-8.  Finally, he indicated that VA had provided him with a brace for his right knee.  See id. at 19.  The hearing transcript suggests that the Veteran has also received treatment at the Loch Raven VA facility in Maryland.  The Board notes that no VA treatment records have been associated with the claims file.  Further, there is no indication that the RO considered VA treatment records in its most recent (August 2012) supplemental statement of the case.  On remand, the AOJ should obtain such records.  The AOJ should also obtain a copy of the Veteran's DD 214, which also appears to be missing from the claims file.

The Veteran was last afforded a VA examination in March 2011.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  Since five years have passed since the last VA examination, the Board finds that the record might not adequately portray the current severity of the Veteran's service-connected back and right knee disabilities.  As such, a new VA examination is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include any available treatment records from the Baltimore, Edgewood, and Loch Raven VA facilities.  See February 2011 DRO hearing transcript (referencing physical therapy for the back, a 2010 sleep study, and VA-supplied knee brace).  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine and right knee disabilities.  The examiner should note review of the claims file. 

The examiner is requested to address the following:

The examiner should measure and record all subjective and objective symptomatology, to include any limitation of motion or ankylosis and any functional impairment.  The examiner should report any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. This information is required by VA regulations as interpreted by the courts. The Veteran is competent to report limitation of motion during flare-ups.

The examiner should provide reasons for the opinion.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  Readjudicate the issue on appeal. If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




